In an action for damages for the death of plaintiff’s intestate by reason of the alleged negligence of the defendant, resulting in a collision between a trolley car, *874in which plaintiff’s intestate was a passenger, and a horse-drawn vehicle, each proceeding in the opposite direction, whereby the shaft of the vehicle was thrust through the side window of the trolley car, judgment for plaintiff unanimously affirmed, with costs. No opinion. Present —■ Lazansky, P. J., Hagarty, Carswell, Davis and Taylor, JJ.